DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niebler et al. (US 20130083894)
Regarding claim 1, Niebler teaches an imaging apparatus, comprising: 
a camera 40 31 32 configured to capture a camera image of a target disposed on an examination table configured to be movable; 
an X-ray source 12 configured to generate and radiate X-rays; a memory configured to store imaging protocols; a display 21; and 
a controller configured to: 
receive information regarding a selection of an imaging protocol among the stored imaging protocols, 
identify a position of an imaging region of the target disposed on the examination table based on the camera image, the imaging region corresponding to the selection of the imaging protocol and the camera image being acquired with the examination table at a first distance from the X-ray source (para 44), 
control the display to display the camera image of the target and an indicator indicating the imaging region on the camera image based on the identified position (figure 6, para 44), and 
control the X-ray source to generate and radiate the X-rays toward the target disposed on the examination table at a second distance from the X-ray source (figure 6, para 44).  
Regarding claim 2, Niebler teaches the memory is further configured to store X-ray irradiation conditions mapped to a large target, a medium target, and a small target, respectively, for the selection of the imaging protocol, and the controller is further configured to classify a size of the target based on the camera image, as at least one from among the large target, the medium target, and the small target, and retrieve, from the memory, the X-ray irradiation conditions corresponding to the classified target (para 45).
Regarding claim 3, Niebler teaches the controller is further configured to control the display to display a graphical user interface (GUI), a graphical object having a shape of the target, and the indicator as a graphical window overlapped with the graphical object, and wherein the GUI is configured to receive the selection of the imaging protocol (figure 6).
Regarding claim 5, Niebler teaches the camera comprises a stereo camera (figure 6).
Regarding claim 6, Niebler teaches the controller is further configured to control the display to display, on a first area of a screen, a protocol list for receiving a selection input 38 34 39 of the imaging protocol, and, based on a camera image display command being input, control the display to display the camera image on the first area of the screen instead of the displaying the protocol list (figure 6).
Regarding claim 7, Niebler teaches the controller is further configured to control the display to display a graphical user interface (GUI) configured to receive settings of the X-ray irradiation conditions for the size of the target for the imaging protocols, respectively, and the memory is further configured to store the X-ray irradiation conditions for the imaging protocols based on the received settings (para 45). 
Regarding claim 8, Niebler teaches the controller is further configured to determine at least one from among a shape of the target and the position of the imaging region of the target by applying an object recognition algorithm to the camera image (para 45).
Regarding claim 9, Niebler teaches a method for controlling an imaging apparatus, the method comprising: capturing, by a camera, a camera image of a target disposed on an examination table configured to be movable; storing imaging protocols; receiving information regarding a selection of an imaging protocol among the stored imaging protocols; identifying a position of an imaging region of the target disposed on the examination table based on the camera image, the imaging region corresponding to the selection of the imaging protocol and the camera image being acquired with the examination table at a first distance from an X-ray source; controlling a display to display the camera image of the target and an indicator indicating the imaging region on the camera image based on the identified position; and generating and radiating X-rays toward the target disposed on the examination table at a second distance from the X-ray source (figure 6 para 44-45).
Regarding claim 10, Niebler teaches storing, in a memory, X-ray irradiation conditions mapped to a large target, a medium target, and a small target, respectively, for the selection of the imaging protocol; classifying a size of the target based on the camera image, as at least one from among the large target, the medium target, and the small target; and retrieving, from the memory, the X-ray irradiation conditions corresponding to the classified target (figure 6 para 44-45).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niebler in view of Lee et al. (US 20130022172).
Regarding claim 4, Niebler fails to teach at least one from among a position of the graphical window and a size of the graphical window is configured to be adjusted via the graphical window, and the controller is further configured to receive a result of adjusting the at least one from among the size of the graphical window and the position of the graphical window, and store, in the memory, the camera image of the target and the indicator indicating the imaging region which has been adjusted.  
Lee teaches at least one from among a position of the graphical window and a size of the graphical window is configured to be adjusted via the graphical window, and the controller is further configured to receive a result of adjusting the at least one from among the size of the graphical window and the position of the graphical window, and store, in the memory, the camera image of the target and the indicator indicating the imaging region which has been adjusted (figure 5d).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the control of Niebler with the control as taught by Lee, since it would provide better beam positioning.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,702,229. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the claims of the patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494. The examiner can normally be reached M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOON K SONG/Primary Examiner, Art Unit 2884